s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           April 30, 2015

                                        No. 04-13-00706-CV

  JUDSON INDEPENDENT SCHOOL DISTRICT and Michael L. Williams, in his official
                   capacity as Commissioner of Education,
                                 Appellants

                                                  v.

                                       Maria Hortencia RUIZ,
                                             Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-20399
                           Honorable Martha B. Tanner, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice


           The panel has considered the appellee's motion for rehearing, and the motion is DENIED.




                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court